           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLARENCE ROBINSON,
    Petitioner,                               NO. 3:17-CV-0466

          v.                                  (JUDGE CAPUTO)
WARDEN BALTAZAR,
    Respondent.
                                   ORDER
   NOW, this 18th day of October, 2018, IT IS HEREBY ORDERED that:
   (1)   The Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED without
         prejudice.
   (2)   The Motion to Appoint Counsel (Doc. 13) is DENIED.
   (3)   The Motion for Preliminary Injunction (Doc. 17) is DENIED without
         prejudice to Petitioner seeking such relief in a proper civil action.
   (4)   The Clerk of Court is directed to mark the case as CLOSED.


                                              /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
